Citation Nr: 0626713	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.   04-56 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to the assignment of a higher initial disability 
rating for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran had active duty service from May 1968 to December 
1969.  From April 1964 to January 1968, the veteran had Army 
National Guard duty with several periods of active duty for 
training.  The veteran had duty in the Army National Guard 
from December 1969 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which granted service connection for PTSD, 
and assigned a 30 percent disability rating therefor, 
effective June 19, 1999.  


FINDING OF FACT

The medical evidence of record shows that manifestations of 
the veteran's PTSD are productive of no more than decreased 
occupational and social impairment in work efficiency and 
occupational tasks, but generally performing satisfactorily.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, 
Diagnostic Codes 9411, 9440 ( 2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the severity of his service-
connected PTSD is greater than the assigned disability rating 
reflects.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
allows for ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In addition, the evaluation of the same disability 
under various diagnoses, and the evaluation of the same 
manifestations under different diagnoses, are to be avoided.  
38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In regard to the 
veteran's rating claim on appeal, the United States Court of 
Appeals for Veterans Claims (Court) has indicated that a 
distinction must be made between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings. See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In this case, the veteran's claim for PTSD 
was placed in appellate status by a notice of disagreement 
expressing dissatisfaction with the original rating.  Thus, 
the Board characterized the rating issue on appeal as a claim 
for a higher initial rating.  Consideration must be given to 
whether a higher rating is warranted for any period of time 
from the effective date of the award - a practice know as 
"staged ratings."  Fenderson, supra.  

Turning to the medical evidence of record, the veteran first 
documented psychiatric symptoms begin with clinical records 
dated in June 1999.  A June 1999 VA mental health assessment 
assessed the veteran with PTSD and a global assessment of 
functioning score (GAF) of 35.  From that point forward and 
into the present, VA mental health records show the veteran 
was seen regularly and attended PTSD therapy sessions.  

VA clinical records in August 1999 and February 2000 assessed 
the veteran with probable PTSD and a GAF of 50.  

VA clinical records in April 2000, July 2000, and October 
2000 assessed the veteran with PTSD and a GAF of 60.  

VA clinical records in January 2002 and February 2002 
assessed the veteran with PTSD and bipolar disorder, with a 
GAF of 60. 

VA clinical records dated in March 2002 and May 2002 assessed 
the veteran with PTSD and bipolar disorder, with a GAF of 55.  

VA clinical records dated in July 2002, September 2002, and 
December 2002 assessed the veteran with bipolar disorder, 
alcohol abuse in partial remission, and PTSD, with a GAF of 
55.  

A VA Social and Industrial Survey was conducted in December 
2002.  The survey report was extensive and involved a 
detailed interview of the veteran.  The veteran's Vietnam 
stressors and post-service employment, social, and adjustment 
history recounted, and the veteran's psychiatric complaints 
and symptoms were recited.  The veteran was noted to be 
unemployed but receiving monetary benefits from the Social 
Security Administration and VA.  The veteran admitted to 
daily alcohol use and some marijuana use.  Industrial and 
social impairment were each rated as moderate.  The GAF score 
over the past year was noted to be 55.   

A December 2002 VA PTSD examination report recounts the 
veteran's history and notes that the veteran's claims file, 
including the mental health records and social and industrial 
survey.  The examiner also interviewed and examined the 
veteran, and his psychiatric complaints and symptoms were 
recited.  The examiner opined that "the primary disorder 
appears to be bipolar illness that is exacerbated by drinking 
and inconsistent medication compliance.  His [PTSD] may be 
masked by these other condition and may become more 
pronounced and treatable if he is able to abstain from 
drinking and become more compliant with medication."  The 
diagnosis was Bipolar disorder, alcohol dependence, and PTSD.  
The GAF assigned was 55.  The examiner explained that this 
GAF score is "primarily due to impairment associated with 
his bipolar disorder and alcohol dependence.  My estimate of 
the GAF for PTSD alone is currently 65."  In summary, the 
examiner states that 

the veteran's current functioning appears to be 
adversely affected by heavy drinking and 
inconsistent compliance with medication for his 
bipolar disorder.  This prevents precise 
determination of the impact of his [PTSD] alone.  
It is recommended that the veteran be re-evaluated 
at a time when the alcohol and drug abuse are in a 
sustained remission and his bipolar disorder is 
under better control.

VA clinical records dated in May 2003, June 2003, September 
2003, and December 2003 assessed the veteran with bipolar 
disorder, alcohol abuse in partial remission, and PTSD, with 
a GAF of 55.  

A March 2004 VA clinical record assessed the veteran with 
bipolar disorder, alcohol abuse in partial remission, and 
PTSD, with a GAF of 50.  The clinician observed that the 
veteran's presentation continues to be one of significant 
mood disturbance, and PTSD symptoms did not appear to be 
immediately apparent.

A June 2004 VA PTSD examination report recites the veteran's 
history, includes a review of the veteran's file and VA 
medical chart, and a mental status examination was conducted.  
The veteran's complaints that all of his psychiatric problems 
have been due to PTSD were also noted.  The examiner opined 
that the veteran's psychiatric "symptoms are more influenced 
by his hypomanic mood than his anxiety related to PTSD.  
However, it is impossible to predict whether the [veteran] 
would display more PTSD associated symptoms if his hypomania 
was under better control."  The diagnosis was bipolar 
disorder, alcohol abuse, PTSD, with a GAF of 45.  The 
examiner stated that assigning a GAF for PTSD alone is 
impossible by definition.  However, the examiner estimated 
that the veteran's PTSD is attributable to for about 20 
percent of his total overall impairment of functioning.  But 
the examiner stated that while the veteran clearly suffers 
from PTSD, "the extent to which PTSD is impacting his 
current functioning cannot be clearly discerned due to the 
prominence of his hypomanic symptoms, his continued use of 
alcohol, and his strong motivation to increase his disability 
rating for this disorder."

The veteran's service-connected disability is rated under 
38 C.F.R. § 4.130, Diagnostic Codes 9440, 9411, which 
provides the schedular criteria for rating PTSD.  A 30 
percent disability rating is for assignment when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
disability rating is for assignment for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when the 
disorder is characterized by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Finally, a 100 percent disability rating is 
warranted when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See 38 C.F.R. § 4.130, Diagnostic Codes 9411, 
9440.

At this point the Board notes that the veteran has been 
diagnosed with two separate mental disorders, namely, bipolar 
disorder and PTSD, in compliance with DSM-IV, as set forth by 
38 C.F.R. § 4.125.  Under 38 C.F.R. § 4.130, PTSD is 
categorized as an anxiety disorder, while bipolar disorder is 
categorized as a mood disorder.  

In considering the veteran's appeal, the Board has taken note 
of the veteran's frequently changing GAF scores, which range 
from 35 to 65.  According to the Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (hereinafter "DSM-
IV"), a GAF score of 31 to 40 is defined in the DSM IV as 
"[s]ome impairment in reality testing or communication 
(e.g., speech is at times illogical obscure, or irrelevant) 
OR major impairment in several areas, such as work or school, 
family relations, judgment, thinking mood . . ."  A GAF of  
41-50 is defined by "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  A 
GAF of 51-60 indicates "[m]oderate symptoms (e.g., flat 
affect, circumstantial speech, occasional panic attacks) OR 
any moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  A GAF of 61-70 indicates "[s]ome mild symptoms 
(e.g. depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."

Although the GAF scores are not specified in the the rating 
criteria, the Board is under an obligation to review all the 
evidence of record.  38 C.F.R. § 4.126 (a).  The Court, in 
Carpenter v. Brown, 8 Vet. App. 240 (1995), recognized the 
importance of the GAF score and the interpretations of the 
scores assigned.  

After a review of the relevant medical evidence and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a disability rating in excess of 30 percent.  The weight 
of the evidence of record, particularly the opinions of the 
medical experts who performed the December 2002 and June 2004 
VA examinations, consistently reflect that the veteran's 
level of psychiatric impairment is primarily due to 
nonservice-connected bipolar disorder and substance abuse, 
rather than service-connected PTSD.  The examination reports 
were prepared by different examiners at different times, yet 
they support the identical conclusion that, while the 
veteran's service-connected PTSD contributes to his total 
disability picture, it is not productive of impairment 
greater than that contemplated by the rating now assigned.  
The examiner who conducted the 2002 examination estimated 
that PTSD was productive of a GAF score of 65, consistent 
with a relatively mild degree of symptomatology.  Both 
examiners noted that the veteran's continued alcohol and 
substance abuse, despite repeated recommendations to cease 
such activity, interferes with the ability to evaluate the 
veteran's PTSD.  A careful review of the claims file reveals 
that there is no medical evidence of record that disputes 
thes standing medical opinions, contained in the examination 
reports and in the clinical records, that non-service-
connected bipolar disorder is the primary cause of the 
veteran's psychiatric symptoms.  

In regard to the overall or "global" psychiatric impairment 
suffered by the veteran, the GAF scores generally indicate 
moderate to serious symptoms.  However, as the record clearly 
demonstrates, the veteran's nonservice-connected bipolar 
disorder dominates the disability picture.  As noted above, 
the most recent VA examination report, dated in June 2004, 
indicates that symptoms due to PTSD are only responsible for 
about 20 percent of the veteran's impairment of overall 
functioning.  This is consistent with the assessment of the 
examiner who performed the 2002 VA examination, that the 
estimated GAF score attributable to PTSD was 65, which is in 
the generally mild range of impairment.  Therefore, in view 
of the medical evidence, which consistently shows that 
service-connected PTSD is responsible for a comparatively 
limited contribution to the veteran's overall psychiatric 
symptomatology, the assignment of a disability rating in 
excess of 30 percent is not warranted.  Indeed, under the 
circumstances and considering the medical evidence available, 
it appears that the RO has resolved all reasonable doubt in 
favor of the veteran by affording him the currently assigned 
30 percent rating. 

The Board has reviewed the written statements provided by the 
veteran and various members in his family.  While the Board 
acknowledges the veteran's written contentions that he does 
not suffer from bipolar disorder and that all of his 
psychiatric symptoms are attributable to service-connected 
PTSD, the Board notes that these statements are not competent 
medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Indeed, the medical evidence 
contradicts his contentions.  Based on the foregoing, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for the assignment of a disability rating 
in excess of 30 percent for service-connected PTSD.

Consideration has also been given to providing the veteran 
higher ratings for his service-connected disabilities on an 
extra-schedular basis under 38 C.F.R. § 3.321(b)(1) (2004).  
The Board emphasizes that the Schedule for Rating 
Disabilities is based on the average impairment of earning 
capacity resulting from a service-connected disability.  See 
38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  As the evidence of record 
does not document that the veteran's service-connected PTSD 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, referral 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) is not applicable under the circumstances.  
Indeed, as has already been thoroughly explained by the Board 
in this decision, most of the veteran's psychiatric symptoms 
are due to nonservice-connected bipolar disorder rather than 
service-connected PTSD.  

In rendering this decision, the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

During the pendancy of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  The Court held 
that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  

VA satisfied its duty to notify by means of a letter from the 
agency of original jurisdiction (AOJ) to the appellant that 
were issued prior to the initial AOJ decision dated in August 
2001.  The letter informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  After the veteran was awarded service 
connection and he claimed assignment for a higher rating, a 
VCAA letter specific to his increased rating claim was sent 
to him in December 2003, and again in May 2004.

As the veteran was afforded service connection for PTSD and 
assigned the 30 percent rating in accordance with February 
2003 rating decision - which predates the Dingess/Hartman 
decision - the veteran was not afforded notice in compliance 
therewith.  As the veteran had already been assigned a 
disability rating and an effective date back to the claim in 
accordance with 38 C.F.R. § 3.400(a)(2)(i), the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Therefore, since service connection has been 
granted, and a disability rating assigned and effective date 
assigned, the "downstream" issues of the appropriate 
disability rating or effective dates are moot.  

In general regard to all the duty to notify and assist 
requirements, as discussed below, the veteran was afforded a 
meaningful opportunity to present evidence and argument and 
to participate in his appeal.  In this case, the veteran was 
informed of his and the VA's respective responsibilities to 
identify and obtain relevant evidence, and was requested to 
submit any evidence supporting his claims to the VA in the 
above noted VCAA letter, and in subsequent VCAA notice 
letters dated in June 2002, December 2003, and May 2004.  In 
the January 2003 Statement of the Case (SOC), the veteran was 
again informed of all the applicable laws and regulations 
pertinent to his claim.  Accordingly, Board holds that the 
veteran, in fact, was provided with a meaningful opportunity 
to participate in his claim by VA.  The veteran underwent VA 
medical evaluations and has visited VA medical facilities for 
treatment and therapy.  Reports of these records have been 
obtained and considered by the AOJ and the Board consistent 
with the duty to assist the veteran in compliance with 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The veteran 
presented written arguments in support of his claims and was 
assisted by his accredited representative.  Thus, the Board 
concludes that any defect in notice, if it were held to 
exist, would be rendered harmless in the present case. 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

Thus, the Board finds that the veteran has been fully and 
properly notified of the evidence necessary to substantiate 
his claims, of his and the VA's respective responsibility to 
identify and obtain such evidence and of the laws and 
regulations governing his claims as well as the substance of 
the regulations implementing the VCAA.  Furthermore, the VA 
has obtained all relevant evidence to support the veteran's 
claims for inclusion in his claims file.  Therefore, as all 
the requirements of the duty to notify and assist the veteran 
have been met, appellate review is appropriate.


ORDER

Entitlement to the assignment of a disability rating in 
excess of 30 percent for PTSD is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


